DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2014/0377619 A1).
Regarding claims 1 and 13, Kwon et al. discloses a current collector (Abstract), and related method for manufacturing said current collector, comprising:
a substrate (second supporting layer, [0027]), the substrate being made of a first material, the first material comprising a polymer (e.g. polyimide, [0028]), and
a grid (current collector, [0010], which may be in the form of a mesh, [0011], and which reads on a “grid” because a mesh is, by definition, an interlaced structure) deposited on the substrate (as shown in Fig 2), the grid being made of a second material, the second material comprising metal particles (e.g. metal powders of Ni, Al, etc…, [0010]).
claim 13, it is submitted that Kwon et al. discloses the recited steps by virtue of the final product, as noted above.
Regarding claim 2, Kwon et al. discloses all of the claim limitations as set forth above.
Kwon et al. further discloses that the second material comprises electrically conductive metals (metal powders of e.g. Ni, [0010]).
Regarding claim 3, Kwon et al. discloses all of the claim limitations as set forth above.
Kwon et al. further discloses that the grid is the repetition of a pattern (current collector, [0010], which may be in the form of a mesh, [0011], and which, absent additionally recited structure, reasonably reads on the repetition of a pattern because a mesh necessarily has some pattern of interlaced structures).
Regarding claims 4-5, 8, and 14, Kwon et al. discloses all of the claim limitations as set forth above.
Kwon et al. further discloses a coating layer (primer coating layer, [0085]), the coating layer being in contact with the grid and forming a stack of layers superposed with the substrate along a stacking direction (as implied by [0085] and as shown in Fig 2).  Kwon et al. further discloses that the coating layer is made according to a second composition, the second composition comprising a conductive material, specifically carbon black ([0085-0086]) and a binder material, specifically a polymer ([0085-0087]).
With respect to the limitations of claim 14, it is submitted that Kwon et al. discloses the recited steps by virtue of the final product, as noted above.
Regarding claim 10, Kwon et al. discloses all of the claim limitations as set forth above.
Kwon et al. further discloses that the first material is a polymer comprising at least one imide functional group (e.g. polyimide, [0111]).
Regarding claims 11 and 12, Kwon et al. discloses all of the claim limitations as set forth above.

Regarding claim 15, Kwon et al. discloses all of the claim limitations as set forth above.
Kwon et al. further discloses depositing via a printing technique (see [0109] which describes coating via doctor blade and reads on a “printing technique” because the materials are printed onto another substrate).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0377619 A1) as applied to claim 5 above, in view of Yang et al. (US 2017/0271678 A1).
Regarding claims 6 and 7, Kwon et al. discloses all of the claim limitations as set forth above.
Kwon et al. discloses a coating layer (primer coating layer, [0085]) comprising a conductive material and a binder material as noted above, but does not appear to disclose the relative contents of said conductive material and binder material.
Yang et al. teaches a primer surface coating for lithium ion battery electrodes (Title/Abstract).  Yang et al. teaches that the primer surface coating comprises a polymer binder ([0061]) and a conductive material, e.g. carbon black ([0062]).  Yang et al. teaches that the polymer should be included in the range of 1% to 50% by weight, and the conductive material should be included in the range of 5% to 99% by weight ([0065]).
Kwon et al. and Yang et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely electrical energy storage devices.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to produce the primer coating layer of Kwon et al. with a content of binder material in the range of 1% to 50% by weight, and a content of conductive material in the range of 5% to 99% by weight, as suggested by Yang et al.
Furthermore, although such a suggestion does not particularly teach a content of 30% or more, or 20% or more, respectively, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (1-50% significantly overlaps with >30%, and 5-99% significantly overlaps with >20%) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2014/0377619 A1) as applied to claim 5 above, in view of Zhamu et al. (US 2018/0175433 A1).
Regarding claim 9, Kwon et al. discloses all of the claim limitations as set forth above.
Kwon et al. discloses a coating layer and grid as noted above, but does not appear to disclose an appropriate thickness for any of said layers.
Zhamu et al. teaches cable-type batteries (Title).  Zhamu et al. teaches that various types of metal foams, carbon foams, and fine metal webs/screens are available for use as current collectors in an anode or cathode ([0156]).  Zhamu et al. further teaches that microscopic cable-shape batteries have a diameter from 100 nm to 100 m ([0156]).
Kwon et al. and Zhamu et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely electrical energy storage devices.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the cable-type battery of Kwon et al. must necessarily be made with m, as suggested by Zhamu et al.
Furthermore, although such a suggestion does not particularly teach a thickness less than or equal to 15 micrometers, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (100 nm to 100 m significantly overlaps with < 15 m) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        02/18/2021